DETAILED ACTION

Claim status

This action is in response to applicant filed on 01/04/2022.
Claims 1, 2, 5, 10, 11 and 14 have been amended. 
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer et al. (US 2017/0064073).

Regarding claim 1: Spencer disclose a function control method, applied to a first device (mobile device 500), the method comprising: 
monitoring a function trigger event (user action) that has a preset correspondence with function configuration information (Fig. 10, step 1005, ¶0101); 
retrieving the function configuration information (Table 1) corresponding to the function trigger event in response to that the function trigger event is monitored (Fig. 10, step 1010, ¶0102); 
(¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices); and
controlling the second device (detected at least one proximate device) to perform the specified function triggered (¶0103).

Regarding claim 2: Spencer disclose the function control method according to claim 1, wherein the function configuration information indicates the second device for performing the specified function triggered by the function trigger event (Table 1); 
controlling the second device to perform the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices) comprises: 
sending a function performing instruction for performing the specified function to the second device indicated by the function configuration information, and controlling the second device to perform the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices).

Regarding claim 3: Spencer disclose the function control method according to claim 2, further comprising: 
determining devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device which are pre-recorded or found (Fig. 8, ¶0086); 
(Fig. 7A, 9A, ¶0086-0087); and 
pre-configuring the function configuration information based on the second device selected by the user and the specified function (Fig. 7A, step 715A ¶0089).

Regarding claim 4: Spencer disclose the function control method according to claim 3, wherein the capabilities supported by other devices different from the first device are registered with and recorded by the first device in advance (¶0089).

Regarding claim 5: Spencer disclose the function control method according to claim 1, wherein the function configuration information indicates the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices); 
controlling the second device to perform the specified function comprises: 
determining devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device which are pre-recorded or found (Fig. 8, ¶0086); 
selecting the second device for performing the specified function among the devices that have the capability to perform the specified function (Fig. 9H, ¶0092); and 
sending the function performing instruction for performing the specified function to the selected second device, and controlling the second device to perform the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices).

Regarding claim 6: Spencer disclose the function control method according to claim 5, wherein the selecting the second device for performing the specified function among the devices that have the capability to perform the specified function comprises:
selecting a device within a distance range from a specified position among the devices that have the capability to perform the specified function as the second device for performing the specified function (Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 7: Spencer disclose the function control method according to claim 5, wherein the specified position is a position of the first device or a position of a user (Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 8: Spencer disclose the function control method according to claim 1, further comprising:
pre-recording capabilities of devices in a same local area network or within a predetermined connection range (Fig, 9F, step 915F, ¶0091 and ¶0096).; and/or
broadcasting a capability information query request, and receiving a response of capability information of each device fed back by each device, wherein the capability information of the device is pre-recorded by the device or determined by the device according to functions corresponding to its own hardware components.

Regarding claim 9: Spencer disclose the function control method according to claim 1, wherein the function trigger event comprises at least one of:

a human activity event (Table 1); and
a gesture input event.

Regarding claim 10: Spencer disclose an electronic device, comprising: 
a processor (Fig. 2A, item 208, ¶0061); and 
a memory component storing instructions executable by the processor, wherein the processor is configured to execute the instructions to cause the electronic device to perform a function control method (Fig. 2A, item 212, ¶0061), the method comprising: 
monitoring a function trigger event (user action) that has a preset correspondence with function configuration information (Fig. 10, step 1005, ¶0101); 
retrieving the function configuration information (Table 1) corresponding to the function trigger event in response to that the function trigger event is monitored (Fig. 10, step 1010, ¶0102); 
determining, based on the function configuration information, a second device having a capability to perform a specified function triggered by the function trigger event (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices); and
controlling the second device (detected at least one proximate device) to perform the specified function triggered (¶0103).

Regarding claim 11: Spencer disclose the electronic device according to claim 10, wherein the function configuration information indicates the second device for performing the specified function triggered by the function trigger event (Table 1); 
(¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices) comprises: 
sending a function performing instruction for performing the specified function to the second device indicated by the function configuration information, and controlling the second device to perform the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices).

Regarding claim 12: Spencer disclose the electronic device according to claim 10, wherein the method further comprises:
 determining devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device which are pre-recorded or found (Fig. 8, ¶0086); 
displaying prompt information which is configured to prompt a user to select the second device for performing the specified function among the devices that have the capability to perform the specified function (Fig. 7A, 9A, ¶0086-0087); and 
pre-configuring the function configuration information based on the second device selected by the user and the specified function (Fig. 7A, step 715A ¶0089).

Regarding claim 13: Spencer disclose the electronic device according to claim 12, wherein the capabilities supported by other devices different from the first device are registered with and recorded by the first device in advance (¶0089).

Regarding claim 14: Spencer disclose the electronic device according to claim 10, wherein the function configuration information indicates the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices):
controlling the second device to perform the specified function comprises: 
determining devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device which are pre-recorded or found (Fig. 8, ¶0086); 
selecting the second device for performing the specified function among the devices that have the capability to perform the specified function (Fig. 9H, ¶0092); and 
sending the function performing instruction for performing the specified function to the selected second device, and controlling the second device to perform the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices).

Regarding claim 15: Spencer disclose the electronic device according to claim 14, wherein the selecting the second device for performing the specified function among the devices that have the capability to perform the specified function comprises:
selecting a device within a distance range from a specified position among the devices that have the capability to perform the specified function as the second device for performing the specified function (Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 16: Spencer disclose the electronic device according to claim 15, wherein the specified position is a position of the first device or a position of a user (Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 17: Spencer disclose the electronic device according to claim 10, wherein the method further comprises:
pre-recording capabilities of devices in a same local area network or within a predetermined connection range (Fig, 9F, step 915F, ¶0091 and ¶0096).; and/or
broadcasting a capability information query request, and receiving a response of capability information of each device fed back by each device, wherein the capability information of the device is pre-recorded by the device or determined by the device according to functions corresponding to its own hardware components.

Regarding claim 18: Spencer disclose the electronic device according to claim 10, wherein the function trigger event comprises at least one of:
a voice command input event;
a human activity event (Table 1); and
a gesture input event.

Regarding claim 19: Spencer disclose a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by a processor of a device, cause the device to perform the function control method of claim 1 (¶0061 and see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2017/0064073) in view of Goor (US 2021/0059031).

Regarding claim 20: Spencer disclose an Internet of Things (IoT) system implementing the function control method of claim 1, comprising a plurality of IoT devices (Fig. 1A) including the first device and the second device, 
wherein based on the preset correspondence between the function trigger event and the function configuration information, when the function trigger event is monitored by the first device, the function configuration information corresponding to the monitored function trigger (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second IoT devices); and 
wherein the first device comprises a speaker (¶0081), the specified function is turning on a light (Table 1: Notice device type Light bulb; Device Action: Turn Light bulb on).
Spencer disclose satellite position system to track the location of the user (¶0081), but does not explicitly disclose the speaker is configured to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light. However, it does disclose the speaker is used to receive voice commands from the user (¶0081). Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of configuring the speaker to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light, as the voice command. The motivation is to allow voice command to the system hence making the system more user friendly.
Spencer does not further disclose that when it is detected that the user enters a first room, a smart light in the first room is determined as the second device, and when it is detected that the user enters a second room, a smart light in the second room is determined as the second device; the speaker is configured to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light.
(¶0002).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of when it is detected that the user enters a first room, a smart light in the first room is determined as the second device, and when it is detected that the user enters a second room, a smart light in the second room is determined as the second device; the speaker is configured to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light, as disclose by Goor, to the system of Spencer. The motivation is to allow light control with minimal user interaction  and saving power.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant argue in substance:
Applicant argue un page 11-12 in regards to claim 1 that Spencer are based in the detection of user actions that correspond to a preconfigured by the user and when the user wishes to control them, therefore, thee is no need to determine devices that have the capability to perform the device action corresponding to the user, and hence, it does not teach “determining, based on the function configuration information, a second device having a capability to perform a specified function triggered by the function trigger event”.

Applicant argue un page 13-14 in regards to claim 5 that Spencer disclose that the user are the one who select the other device to be controlled, therefore, it does not teach the limitation of claim 5
	Examiner respectfully disagrees: The fact that it is the user action that trigger the system to operate, does not mean that the system is not “selecting and/or determining” a set of actions. Once the user action is made (particular gesture), the system determining devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device which are pre-recorded or found and select the second device for performing the specified function among the devices that have the capability to perform the specified function. Therefore, at least on the broadest reasonable interpretation, it reads on the particular limitation. 

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689